Case 18-60400-sms   Doc 25   Filed 11/16/18 Entered 11/16/18 11:07:59   Desc
                                  Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA

                        TRUSTEE’S SUPPLEMENTAL REPORT
                       FOLLOWING CONFIRMATION HEARING


     CASE NO.   A18-60400-SMS                     SAGE M. SIGLER, JUDGE
     DEBTOR(S): TRIQUANNA SHANTIA MANN            DATE: AUGUST 28, 2018

           K. EDWARD SAFIR REPORT BACK IN 10 DAYS

           WHETHER THE DEBTOR(S) PLAN PAYMENTS ARE CURRENT.

           THE TRUSTEE HAS REVIEWED THE CASE AS INSTRUCTED AND

           RECOMMENDS AGAINST CONFIRMATION BECAUSE:
           THE DEBTOR(S) PLAN PAYMENTS REMAIN DELINQUENT.
           PLEASE ENTER AN ORDER OF DISMISSAL.

           November 16, 2018



                                        /s/
                              K. EDWARD SAFIR, ATTORNEY
                              STATE BAR NO. 622149




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N. E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     eds@atlch13tt.com
Case 18-60400-sms   Doc 25   Filed 11/16/18 Entered 11/16/18 11:07:59   Desc
                                  Page 2 of 2


     A18-60400-SMS

                             CERTIFICATE OF SERVICE

           This is to certify that I have this day served

     DEBTOR(S):

     TRIQUANNA SHANTIA MANN
     3022 LINKS DRIVE, SE
     ATLANTA, GA 30317

     ATTORNEY FOR DEBTOR(S):

     SLIPAKOFF & SLOMKA, PC
     OVERLOOK III - SUITE 1700
     2859 PACES FERRY RD, SE
     ATLANTA, GA 30339

     in the above in the foregoing matter with a copy of this
     pleading by depositing same in the United States Mail in a
     properly addressed envelope with adequate postage thereon.

     This 16th day of November 2018




                    /s/        _____
     K. EDWARD SAFIR, ATTORNEY
     STATE BAR NO. 622149




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N. E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     eds@atlch13tt.com
